Title: From James Madison to Edmund Pendleton, 26 December 1780
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada. Decr. 26. 1780

I have your favor of the 18th. inst: inclosing another relating to Capt: C. Taylor with a certificate of his situation, to which I shall pay the necessary attention but cannot undertake to predict certain success.
The Danish Declaration with the step taken in consequence by the Ct. of London mentioned in the inclosed are the chief news of this week. There is a report that Arnold is gone up the Sound with 4000 troops towards N. London. Wishing you the compliments of the Season
I am Dr Sr. Yours Sincerely
J. Madison Junr.
